Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s amendments, see Response After Final, filed 09/26/2022, with respect to the rejection(s) of claim(s) 1 & 11 under ASANO (U.S. Publication 2011/0050926) in view of Kendall et al. (U.S. Publication 2009/0296935) have been fully considered.   However, upon further consideration, a new ground(s) of rejection is made in view of Miyashita (U.S. Publication 2003/0014648). Due to the variation in rejection scope, this rejection is Non-Final. 
ALLOWABLE SUBJECT MATTER
Claim 20 is allowed.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miyashita (U.S. Publication 2003/0014648)
As to claims 1 & 11, Miyashita discloses a method, comprising: receiving (@40, Fig. 1 & [0030-0031] discloses a customer authentication device), from another device (@20, Fig. 1 & [0031] discloses portable telephone 20 with display unit 24), an indication (See [0030-0031] wherein A4, C encryption information is received in the customer authentication device to be stored) that an encoded image will be displayed on a display of the another device (@20, Fig. 1 & [0031] discloses portable telephone 20 with display unit 24); activating, responsive to the receiving, a camera (@42, Fig. 1 & [0027, 0030-0031] discloses a reading device, for example, an image sensor and reads an image of the encryption information C displayed on the display unit 24 of the portable telephone 20) of an information handling device to monitor for the encoded image; detecting, using the camera of the information handling device, the encoded image displayed on a display of the another device (See [0031] wherein when the customer goes to the reservation center and shows the portable telephone 20, the image of the encrypted information C displayed on the display unit 24 of the portable telephone 20 is read by the reading device to generate information D, step A&, reading processing); and deciphering, using a processor, the encoded image to produce a decoded dataset (See [0030-0031] wherein encrypted information C is decoded to generate 1st decoded information, and the read information D is decoded is also decoded ) ; and performing, at the information handling device, a function on the decoded dataset (See [0031] wherein 1st and 2nd decoded information are compared (See A10, Fig. 2) and either a ticket issue or rejection of ticket issue occurs).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Miyashita (U.S. Publication 2003/0014648) in view of ASANO (U.S. Publication 2011/0050926)
As to claims 4 & 14, Miyashita discloses everything as disclosed in claims 1 & 11 respectively but is silent to wherein the information handling device is a smart hub and wherein the camera of the information handling is a 360-degree worldview camera.
However, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) is a smart hub ([0076]) and wherein the camera of the information handling is a 360-degree worldview camera (See Fig. 1 wherein cameras have unrestricted 360 world view).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Miyashita’s disclosure to include the above limitations in order to operate the system in a mobile environment increasing location flexibility. 
As to claims 5 & 15, Miyashita in view of ASANO discloses everything as disclosed in claims 4 & 14 respectively. In addition, ASANO further comprising transmitting, from the smart hub and in a transmission, the encoded data to at least one other remote device. (See Claims 1 & 11 rejection)
Miyashita in view of ASANO is silent to transmitting, from the smart hub and in a video transmission. 
However, ASANO’s [0301] discloses transmitting, from the smart hub and in a video transmission. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Miyashita in view of ASANO’s disclosure to include the above limitations in order to broaden data sharing capabilities. 
As to claims 6 & 16, Miyashita in view of ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, Miyashita discloses wherein the decoded dataset corresponds to data selected from the group consisting of a file, a document, an image, and a video. (See Abstract & Claims 1 & 11 rationale)
As to claims 7 & 17, Miyashita in view of ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, Miyashita discloses performing, responsive to the decoding, at least one function based on the decoded data. (See Abstract & Claims 1 & 11 rationale)
As to claims 8 & 18, Miyashita in view of ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, Miyashita discloses wherein the deciphering the encoded image comprises deciphering via utilization of a decoding algorithm accessible by the information handling device. (See Abstract & Claims 1 & 11 rationale)(Examiner notes decoding algorithm used is accessible by the camera)
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. Publication 2003/0014648) in view of ASANO (U.S. Publication 2011/0050926)
as applied in claims 1 & 11 above, further in view of Hollis (U.S. Publication 2017/0264427)
As to claims 2 & 12, Miyashita in view of ASANO discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) and another device which is a information handling device (“100”, Camera A, Fig. 1 & [0074-0075]) is positioned within a field of view of the camera of the information handling device.
Miyashita in view of ASANO is silent to wherein the information handling device is a clamshell device.
However, Hollis in the same field of endeavor of sharing encrypted data discloses sharing encrypted information wherein the information handling device is a clamshell device. (See [0083] & Fig. 5c)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Miyashita in view of ASANO’s disclosure to include the above limitations in order to utilize laptops more powerful processing capabilities. 
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Miyashita (U.S. Publication 2003/0014648) & Hollis (U.S. Publication 2017/0264427) as applied in claims 2 & 12, above further in view of Cipolla et al. (U.S. Patent 6,587,151)
As to claims 3 & 13, Miyashita in view of ASANO & Hollis discloses everything as disclosed in claims 2 & 12 respectively but is silent to wherein the camera is positioned on a portion of an A- cover of the information handling device.
However, Cipolla discloses wherein the camera (16, Fig. 2) is positioned on a portion of an A- cover (11, Fig. 2) of the information handling device (10, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Miyashita in view of ASANO & Hollis’s disclosure to include the above limitations in order to provide flat closure (See Background and Summary of Invention)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ASANO (U.S. Publication 2011/0050926) in view of Miyashita (U.S. Publication 2003/0014648) as applied in claim 1 above, further in view of Skans et al. (U.S. Publication 2016/0343137)
As to claim 10, Miyashita in view of ASANO discloses everything as disclosed in claim 1 respectively but is silent to wherein the detecting comprises: maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera.
However, Skan’s [0042] & Fig. 1-4 discloses maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera. ([0042] for example is always prepared to receive coordinates and other data via a QR-code (e.g. encoded image)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Miyashita in view of ASANO’s disclosure to include the above limitations in order to accumulate large amounts of data in a smooth streamlined fashion. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661